






Exhibit 10(a)(27)


CLECO CORPORATION
2030 Donahue Ferry Road
Pineville, LA 71360




February 18, 2013




<NAME>
<LOCATION>


Re:    Special Award of Restricted Stock


Dear <NAME>:


On February 15, 2013, the Board of Directors of Cleco Corporation (the
“Company”) approved an award to you of an aggregate of <# SHARES> shares of our
common stock, par value $1.00 per share (“Common Stock”), under the Company's
2010 Long-Term Incentive Compensation Plan (the “LTIP”). The terms governing
your award are set forth in the LTIP and herein. Unless expressly defined
herein, capitalized terms shall have the meanings ascribed to them in the LTIP.
To the extent the terms set forth herein conflict with the provisions of the
LTIP, the following terms and conditions shall govern your award.


1.    Restriction Period. Common Stock awarded to you hereunder constitutes
Restricted Stock within the meaning of the LTIP (your “Restricted Stock”), which
means that during the Restriction Period you shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of the shares. Your “Restriction
Period” commenced on February 15, 2013, and will lapse as of February 15, 2016.
Upon the lapse of the Restriction Period, shares of Common Stock will then be
delivered to you, free of restriction, whether certificated or in book entry
form, provided that you have been continuously employed by the Company during
such period.


2.    Dividend Equivalent Units. If cash dividends are declared and paid on
Common Stock during the Restriction Period, an amount equal to the cash
dividends payable on your Restricted Stock will be credited to a bookkeeping
account maintained for your benefit (“Dividend Equivalent Units”). Such units
will be accumulated in your account, without interest. Upon the lapse of the
Restriction Period, or as otherwise provided herein, your Dividend Equivalent
Units will vest and be settled in the form of cash in the same proportion that
your Restricted Stock is then delivered to you in the form of Common Stock.


3.    Separation From Service. If you Separate From Service before the lapse of
the Restriction Period, other than in connection with a Change in Control, your
Restricted Stock and Dividend Equivalent Units will be forfeited and cancelled
by the Company as of your Separation Date, except to the extent provided in the
LTIP with respect to your Retirement, involuntary termination of employment
without Cause, death or Disability. If you are entitled to receive all or a part
of your Restricted Stock and related Dividend Equivalent Units, delivery of
shares and the cash settlement of units will be made as soon as practicable
after your Separation Date and will be conditioned upon your timely execution
and delivery to the Company of a waiver and release in the form prescribed by
the Company. For this purpose, the term “Retirement” means that as of your
Separation Date, you have satisfied the age and service conditions for normal,
early or late retirement under our separate tax-qualified pension plan, whether
or not you actually participate in such plan.




--------------------------------------------------------------------------------






<NAME>
February 18, 2013
Page 2 of 3


4.    Change in Control. Notwithstanding any provision herein to the contrary,
if (a) a Change in Control is consummated before the lapse of the Restriction
Period, (b) you Separate From Service during the 60-day period before or the
24-month period following such consummation, or during the shorter period
between such consummation and the lapse of the Restriction Period, and (c) your
separation is on account of a Permitted Reason, then your Restricted Stock and
Dividend Equivalent Units will vest and be delivered and settled upon the lapse
of the Restriction Period. For this purpose, the term “Permitted Reason” means
that your Separation From Service is not involuntary by the Company on account
of Cause, nor on account of your resignation without Good Reason (as defined in
the Company's Executive Severance Plan dated October 28, 2011, as the same may
be amended from time to time (the “Executive Severance Plan”)), nor on account
of your death, Disability or Retirement.
5.    Tax Withholding. As a condition of the delivery of Common Stock or other
payment hereunder, the Company shall withhold all income and employment taxes
required by law to be withheld. The Company will ordinarily satisfy this
obligation by applying any cash payment hereunder and by “netting” or
withholding the number of shares of Common Stock having a Fair Market Value not
in excess of the applicable supplemental withholding rate, the maximum marginal
tax rate applicable for state income tax purposes, and the applicable employment
tax rate.


6.    No Assignment. The award evidenced hereunder is not subject in any manner
to sale, transfer, pledge, assignment or other encumbrance or disposition,
whether by operation of law or otherwise and whether voluntarily or
involuntarily, except by will or the laws of descent and distribution.


7.    Stock Ownership Guidelines. You may be subject to stock ownership
guidelines adopted by the Company. If the guidelines apply to you, and you do
not own the number of shares of Common Stock required under the guidelines, you
can dispose of not more than one-half of the number of shares of Common Stock
delivered to you hereunder (determined after any netting for tax withholding)
until the share ownership guidelines are satisfied.


8.    Additional Requirements. You acknowledge that Common Stock issued
hereunder may bear such legends as the Company deems appropriate to comply with
applicable Federal or state securities laws or the terms of the LTIP. In
connection therewith and prior to the issuance of such shares, you may be
required to deliver to the Company such documents as may be reasonably required
to ensure compliance with applicable Federal or state securities laws.


9.    Employment Rights. Nothing contained in this letter or the LTIP shall be
deemed to confer upon you any right to continue in the employ of the Company or
any Affiliate, which shall be determined under the terms of your Employment
Agreement to the extent such agreement remains in force and effect.


10.    Amendment. Notwithstanding any provision of the LTIP to the contrary, the
Board of Directors has reserved the right to amend the terms and conditions set
forth herein, in its discretion and without your consent. If the Board adopts
such an amendment, you will receive prompt written notice thereof.


11.    Shareholder Rights. During the Restriction Period, you shall be entitled
to vote your shares of Restricted Stock; cash dividends payable with respect to
such shares shall not be paid to you, but shall be subject to the provisions of
paragraph 2 hereof.






--------------------------------------------------------------------------------






<NAME>
February 18, 2013
Page 3 of 3




In addition to the terms of this letter, your award is subject to terms and
conditions set forth in the LTIP. Previously, a prospectus describing the LTIP
was delivered to you; you can obtain a copy of the full plan document by
contacting Carla Works at Carla.Works@cleco.com. Please indicate your consent to
be bound by the foregoing terms and conditions and your acknowledgement of the
prior delivery of the prospectus by execution below, and return this agreement
to Carla at PVGO2 not later than
March 15, 2013.


Very truly yours,


CLECO CORPORATION




By:                        
Its:     Senior Vice President
Corporate Services & Internal Audit






ACKNOWLEDGED AND AGREED TO
THIS _____ DAY OF ______________, 2013




__________________________________
<NAME>










